831 F.2d 810
Thurman BROWN, Appellant,v.E.W. BLISS CO., E.W. Bliss Co., Inc., and W.H.B. Co., Inc., Appellees.
No. 86-1761.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 12, 1987.Decided Oct. 26, 1987.Rehearing and Rehearing En Banc Denied Dec. 10, 1987.

Timothy W. Monsees, Kansas City, Mo., for appellant.
William T. Smith III, Kansas City, Mo., for appellees.
Before HEANEY, Circuit Judge, BRIGHT, Senior Circuit Judge, and ARNOLD, Circuit Judge.
PER CURIAM.


1
On May 26, 1987, we filed our opinion in this case affirming the judgment of the District Court, which dismissed the complaint with prejudice, 818 F.2d 1405.  On September 1, 1987, the panel granted rehearing, thus vacating the opinion and judgment previously filed.


2
After hearing reargument and carefully considering the positions of the parties, the panel has decided to adhere to its original opinion.  The opinion previously filed, and the judgment previously entered in accordance with it, are therefore hereby reinstated.


3
It is so ordered.